                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


STEVEN AARON MATTHEWS and
VANESSA MATTHEWS, his wife,

             Plaintiffs,

v.                                               Civil Action No. 5:18CV97
                                                                   (STAMP)
ISLAND OPERATING COMPANY, INC.,
a Louisiana corporation,

             Defendant.


                      MEMORANDUM OPINION AND ORDER
             AFFIRMING AND ADOPTING THE MAGISTRATE JUDGE’S
              ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL
                 AND OVERRULING DEFENDANT’S OBJECTIONS

                             I.   Procedural History

      The plaintiffs in the above-styled civil action filed a motion

to compel.     ECF No. 34.        This motion specifically seeks to compel

the defendant, Island Operating Company, Inc. (“Island Operating”),

to   provide    full   and    complete   responses     to:   (1)   Request   for

Production No. 6 of Plaintiffs’ First Set of Combined Discovery

(Occupational Safety and Health Administration report redacted

information); (2) Interrogatory Nos. 1, 2, and 3 of Plaintiffs’

Second   Set     of    Combined      Discovery   (information      related    to

declaration of Angelle Guilbeau (“Guilbeau”); and (3) Requests for

Production No. 1 and 2 of Plaintiffs’ Second Set of Combined

Discovery (information related to Guilbeau’s declaration). ECF No.

34 at 2.       This matter was referred to the Honorable James P.

Mazzone, United States Magistrate Judge.             ECF No. 39.    Magistrate
Judge Mazzone entered an order granting the plaintiffs’ motion to

compel.       ECF No. 45.      The defendant then filed objections to the

magistrate judge’s order.            ECF No. 48.    For the following reasons,

the magistrate judge’s order is affirmed and adopted and the

defendant’s objections are overruled.

                                 II.    Background

       The plaintiffs filed this motion to compel the defendant to

provide full and complete responses to: (1) Request for Production

No. 6 of Plaintiffs’ First Set of Combined Discovery (Occupational

Safety and Health Administration report redacted information); (2)

Interrogatory Nos. 1, 2, and 3 of Plaintiffs’ Second Set of

Combined Discovery (information related to Angelle Guilbeau’s

declaration); and (3) Requests for Production No. 1 and 2 of

Plaintiffs’ Second Set of Combined Discovery (information related

to Guilbeau’s declaration). ECF No. 34 at 2. The plaintiffs argue

that the defendant’s responses and answers are deficient.                     Id.

at 3. Specifically, the plaintiffs contend that the defendant: (1)

has failed to address Request for Production No. 6; (2) has failed

to supplement Interrogatory No. 1 and that the defendant has

indicated that it has no information responsive to the request; (3)

has provided a broad objection to providing information pertaining

to Interrogatory Nos. 2 and 3; and (4) has provided no privilege

log,    and     has   failed    to     make   any   legitimate   claim   as    to




                                          2
attorney-client privilege or work product, to protect information

pertaining to Requests for Production Nos. 1 and 2.                       Id. at 3-8.

      In   response,     the    defendant      argues      that    it     has    provided

responses    to   each    of     the     interrogatories          and    requests      for

production of documents.            ECF No. 37 at 2, 8.           The defendant also

asserts that the Guilbeau Declaration and un-redacted Occupational

Safety and Health Administration documents are not proper subjects

of discovery since the defendant does not possess those documents.

Id. at 6, 8.        Moreover, the defendant argues that Guilbeau’s

contact information, substance of communications with Guilbeau, and

documents that relate to those communications are irrelevant since

her declaration was used in response to a motion to remand; and

therefore, it cannot be used substantively in this case.

      In reply, plaintiffs argue that the defendant opened the door

to   discovery    on   Guilbeau        when    the    defendant         relied    on   her

declaration to prove the amount in controversy requirement was met.

ECF No. 38 at 2.             Moreover, the plaintiffs assert that the

defendant never claimed attorney-client privilege or work product

doctrine    to    protect      information      regarding         the    substance      of

communications with Guilbeau and documents that relate to those

communications.        Id.     at   3.     Even      if   the   defendant        asserted

protection under the attorney-client privilege, the plaintiffs

contend that the defendant does not meet the elements to use the

privilege.    Id. at 4-5.


                                           3
       On December 19, 2018, Magistrate Judge Mazzone issued an order

granting the plaintiffs' motion to compel.         ECF No. 45.

       On December 21, 2018, the defendant filed objections to the

order.      ECF No. 48.    Island Operating believes that it has no

obligation     to   provide   information    associated      with   Angelle

Guilbeau’s declaration since the requests pertain to the yet

unfiled private cause of action for allegedly impermissible conduct

associated with procurement of the declaration, not the personal

injury case at hand.      Id. at 1-6.   Island Operating further states

that   it   preserves   attorney-client    privilege   and   work   product

objections that may apply to plaintiffs’ requests for Island

Operating to produce all email, texts, letters or other forms of

communication between representatives, employees, attorneys or

others on behalf of Island Operating and Angelle Guilbeau regarding

Steven Matthews and/or the declaration.        Id. at 6-7.

                          III.   Applicable Law

       Under Federal Rule of Civil Procedure 72(a), a district court

may refer to a magistrate judge “a pretrial matter not dispositive

of a party’s claim or defense.”           Fed. R. Civ. P. 72(a).       The

parties may file objections to the magistrate judge’s order, and

the magistrate judge’s ruling may be reversed only on a finding

that the order is “clearly erroneous or is contrary to law.”          Fed.

R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1).          “A finding is ‘clearly

erroneous’ when although there is evidence to support it, the


                                    4
reviewing court on the entire evidence is left with a definite and

firm conviction that a mistake has been committed.”        United States

v. United States Gypsum Co., 333 U.S. 354, 68 S. Ct. 525, 92 L.Ed.

746 (1948). In light of the broad discretion given to a magistrate

judge in the resolution of nondispositive discovery disputes, the

court should only overrule a magistrate judge’s determination if

this discretion is abused.    Detection Sys., Inc. v. Pittway Corp.,

96 F.R.D. 152, 154 (W.D. N.Y. 1982); Shoop v. Hott, No. 5:08CV188,

2010 WL 5067567, at *2 (N.D. W. Va. Dec. 6, 2010).

      Federal Rule of Civil Procedure 26(b)(1) permits parties to

“obtain   discovery   regarding   any   nonprivileged    matter   that    is

relevant to any party’s claim or defense and proportional to the

needs of the case.”     Fed. R. Civ. P. 26(b)(1).         In considering

proportionality, courts must consider: (1) “the importance of the

issues at stake in the action;” (2) “the amount in controversy;”

(3) “the parties’ relative access to relevant information”; (4)

“the parties’ resources;” (5) “the importance of the discovery in

resolving the issues;” and (6) “whether the burden or expense of

the   proposed   discovery   outweighs    its   likely    benefit.”      Id.

“Information within this scope of discovery need not be admissible

in evidence to be discoverable.”        Id.   Courts may forbid certain

disclosures or discovery “to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.”

Fed. R. Civ. P. 26(c)(1).


                                   5
                               IV.   Discussion

        The plaintiffs filed this motion to compel the defendant to

provide full and complete responses to: (1) Request for Production

No. 6 of Plaintiffs’ First Set of Combined Discovery (Occupational

Safety and Health Administration report redacted information); (2)

Interrogatory Nos. 1, 2, and 3 of Plaintiffs’ Second Set of

Combined Discovery (information related to Angelle Guilbeau’s

declaration); and (3) Requests for Production No. 1 and 2 of

Plaintiffs’ Second Set of Combined Discovery (information related

to Guilbeau’s declaration).          ECF No. 34 at 2.     Magistrate Judge

Mazzone granted the plaintiffs’ motion to compel.           ECF No. 45.

        Magistrate   Judge    Mazzone   granted   the   motion   to   compel,

deferring a ruling upon the issue involving OSHA documents until

the parties, after working towards a resolution, advise the Court

that such a ruling is necessary.            Id. at 1.     Magistrate Judge

Mazzone concluded that Angelle Guilbeau’s contact information is

reasonably calculated to lead to the discovery of admissible

evidence inasmuch as the information will permit plaintiffs to

conduct discovery regarding the issue of damages; therefore, the

plaintiffs’ motion to compel such information was granted.               Id.

at 2.    The magistrate judge directed the defendant to revisit its

discovery     answers   and    supplement    them   consistent    with    the

discussions captured on the record at the hearing pertaining to the

plaintiffs’ motion. Id. The magistrate judge specifically ordered


                                        6
the   defendant     to   determine    if    there   is   any    evidence    of

communications between anyone, including attorneys, on behalf of

Island Operating, and anyone, including Mr. Van Volkenburg, counsel

for Stone Energy in Eller v. Stone Energy Corporation, Civil Action

No. 5:17CV153, and Wine v. Stone Energy Corporation, Civil Action

No. 5:18CV98, regarding the declaration of Angelle Guilbeau.               Id.

The defendant was then ordered to advise plaintiffs accordingly.

Id.   This Court finds no clear error in the magistrate judge’s

conclusion, and thus, affirms and adopts the magistrate judge’s

order granting the plaintiffs’ motion to compel (ECF No. 45).

                              V.   Conclusion

      For   the   foregoing   reasons,     the   magistrate    judge’s   order

granting the plaintiffs’ motion to compel (ECF No. 45) is AFFIRMED

and ADOPTED.      Accordingly, defendant Island Operating Company,

Inc.’s objections to the magistrate judge’s order (ECF No. 48) are

OVERRULED.

      IT IS SO ORDERED.

      The Clerk is DIRECTED to transmit a copy of this order to

counsel of record herein.

      DATED:      January 24, 2019



                                     /s/ Frederick P. Stamp, Jr.
                                     FREDERICK P. STAMP, JR.
                                     UNITED STATES DISTRICT JUDGE




                                       7
